Opinion issued March 31, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-13-00849-CR
                          ———————————
                        LINDA N. LEWIS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


         On Appeal from the County Criminal Court at Law No. 13
                          Harris County, Texas
                      Trial Court Case No. 1836750


                        MEMORANDUM OPINION

      Appellant Linda N. Lewis was charged with resisting arrest, to which she

pleaded “not guilty.” See TEX. PENAL CODE § 38.03. A jury found her guilty, and

the trial court sentenced her to 365 days in county jail and placed her on
community supervision for two years. Lewis filed a motion for new trial, which

was denied by operation of law. See TEX. R. APP. P. 21.8(c).

      On appeal, Lewis argues that the evidence was insufficient to support her

conviction, that the officers did not have reasonable suspicion or probable cause to

stop and arrest her, and that she was deprived of her right to due process.

      We affirm the trial court’s judgment.

                                    Background

      Deputy G. Quellhorst of the Harris County Sheriff’s Office was on patrol in

Houston, wearing his uniform and driving his patrol car, when he observed a black

2005 Dodge Caravan minivan with truck license plates. In his experience, a

minivan with truck plates was unusual. Quellhorst entered the license plate

information into the computer in his squad car and learned that the plate belonged

to a yellow Dodge truck. He turned on his siren and stopped the minivan.

      Appellant Linda Lewis, who was driving the minivan, turned into a nearby

shopping center and provided her driver’s license to the deputy. After running its

information through his computer, Quellhorst determined that the Department of

Public Safety had suspended the license due to an expired temporary visitor visa.

Because driving with a suspended license is a misdemeanor offense, Quellhorst

printed out a ticket. Lewis asked to read the ticket before signing it. Unable to

understand her, Quellhorst urged her to sign the citation and fight the ticket in



                                          2
court later. After Lewis began to argue about the ticket and refused to sign it,

Quellhorst decided to arrest her for the violation. But as he attempted to handcuff

her, she turned around and swung her hand within inches of his face. In turn, he

wrestled her to the ground and a struggle ensued. For the next five minutes, Lewis

thrashed and kicked her legs, striking Quellhorst. A nearby witness, Joshua Hill,

recorded part of the struggle on his phone. Eventually, with help from another

responding officer, Quellhorst successfully handcuffed Lewis.

      A jury found Lewis guilty of resisting arrest, and she was sentenced to

confinement in county jail for 365 days. The sentence was suspended, and Lewis

was placed on community supervision for two years. This appeal followed.

                                       Analysis

      Lewis brings three issues on appeal. First, she argues that the evidence is

insufficient to support her conviction. Second, she argues that her conviction must

be overturned because the arresting deputy did not have reasonable suspicion or

probable cause necessary to stop and subsequently arrest her. Third, she argues that

various aspects of the trial violated her constitutional right to due process.

 I.   Sufficiency of the evidence

      When evaluating the legal sufficiency of the evidence, we view the evidence

in the light most favorable to the verdict and determine whether any rational trier

of fact could have found the essential elements of the offense beyond a reasonable



                                           3
doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Brooks

v. State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010). We do not resolve any

conflict of fact, weigh any evidence, or evaluate the credibility of any witnesses, as

this is the function of the factfinder. See Dewberry v. State, 4 S.W.3d 735, 740

(Tex. Crim. App. 1999). We presume that the factfinder resolved any conflicting

inferences in favor of the verdict, and we defer to that resolution. See Jackson, 443

U.S. at 326, 99 S. Ct. at 2793.

      A person commits the offense of resisting arrest if she “intentionally

prevents or obstructs a person [she] knows is a peace officer . . . from effecting an

arrest, search, or transportation of the actor or another by using force against the

peace officer . . . .” TEX. PENAL CODE § 38.03(a). “It is no defense to prosecution

under this section that the arrest or search was unlawful.” Id. § 38.03(b).

      Lewis argues that the evidence is not sufficient to establish that her actions

were intentional. To this end, she characterizes her act of swinging her hand near

Quellhorst’s face as a reflex in response to him handcuffing her without first

informing her that she was under arrest. She emphasizes that Quellhorst agreed at

trial that her reaction was a “mistake,” yet the record also shows that he explained

that characterization by stating that “she shouldn’t have done it, is what I mean,”

and testifying that her act was intentional. Hill corroborated Quellhorst’s version of

the events, and his video of the incident was admitted into evidence. Furthermore,



                                          4
Lewis makes no argument that she did not intentionally thrash and kick Quellhorst

repeatedly while struggling with him on the ground. We conclude that this

evidence permitted a rational jury to find beyond a reasonable doubt that Lewis

acted intentionally when she swung her hand at Quellhorst and kicked at him while

she was on the ground. See Brooks, 323 S.W.3d at 902.

      Next, Lewis argues that the jury could not have concluded that her actions

constituted “using force against” Quellhorst, because “refusing to cooperate with

being arrested does not constitute resisting arrest by force.” Recently, the Court of

Criminal Appeals clarified that the statutory language of section 38.03 “plainly

requires a use of force directed ‘against’ the officer himself, not against his broader

goal of effectuating an arrest.” Dobbs v. State, 434 S.W.3d 166, 171 (Tex. Crim.

App. 2014). This concept requires “some showing of force that is actually directed

against the officer in the sense that it is either in opposition to the officer’s physical

efforts at making an arrest, such as a forceful pulling away from the officer, or is

physically directed at or toward the officer, such as hitting or punching the

officer.” Id. at 172; see also Finley v. State, 449 S.W.3d 145, 147–50 (Tex. App.—

Austin 2014, pet. filed) (applying Dobbs and determining that evidence of a

“struggle” in which defendant was “flailing around” was sufficient to support a

conviction for resisting arrest).




                                            5
      In this case, Quellhorst testified that when he attempted to place a handcuff

on Lewis’s left wrist, she “swung around and, with an open hand in kind of a

clawing action, tried to strike at [his] face.” He testified that, after evading her

hand, he took her to the ground, at which point “she turned on her back, started

kicking at [him], struck [him] in the legs.” Hill testified that he witnessed

Quellhorst take Lewis to the ground because “it was like she was trying to . . .

almost hit him.” In addition, the jury watched a video recorded from Hill’s mobile

phone depicting the events. From this evidence, a rational jury could conclude

beyond a reasonable doubt that Lewis both forcefully pulled away from Quellhorst

when she swung her hand near his face, and that she physically directed force

against him when she thrashed and kicked him while on the ground. See Dobbs,

434 S.W.3d at 171–72; Brooks, 323 S.W.3d at 902.

      Finally, Lewis does not argue that she did not know that Quellhorst was a

peace officer, but this element of the offense was self-evident. Quellhorst testified

that he was in uniform and driving his patrol car when he pulled Lewis over. A

rational jury could have concluded beyond a reasonable doubt that Lewis knew

that Quellhorst was a peace officer. Brooks, 323 S.W.3d at 902.

      Having determined that a rational jury could have found each element of the

offense beyond a reasonable doubt, we overrule Lewis’s first issue. See TEX.

PENAL CODE § 38.03; Brooks, 323 S.W.3d at 902.



                                         6
II.   Legality of arrest

      Intertwined with her challenge to the sufficiency of the evidence, Lewis also

challenges Quellhorst’s basis for stopping and arresting her. She contends that her

arrest was unlawful because Quellhorst did not verify that the minivan was not hers

by checking the vehicle identification number. Furthermore, she argues that any

evidence that her license was suspended was false because she had legal immigrant

status at the time of her arrest. She asserts that, cumulatively, these factors

demonstrate the lack of reasonable suspicion and probable cause necessary for

Quellhorst to initiate the traffic stop and subsequently arrest her for driving with a

suspended license. See Terry v. Ohio, 392 U.S. 1, 29–31, 8 S. Ct. 1868, 1884

(1968).

      Lewis does not argue that any lack of reasonable suspicion or probable cause

required exclusion of the State’s evidence. Her brief mentions a motion to

suppress, and the record indicates that she made a pretrial motion to suppress all

evidence and testimony that the State obtained in connection with her arrest. But

the trial court did not rule on the motion. Based on our review of the record, Lewis

did not make any renewed objection at trial to the admission of the State’s

evidence or testimony. Thus, to the extent Lewis argues that the State’s evidence

should have been suppressed, we conclude that the error was not preserved for




                                          7
appeal. TEX. R. APP. P. 33.1(a)(1); see also Garza v. State, 126 S.W.3d 79, 81–85

(Tex. Crim. App. 2004).

III.   Deprivation of due process

       In her third issue, Lewis argues that she was denied due process. She claims

that “[f]rom the transcript it is blatantly obvious that [the trial] was reduced to a

complete sham and farce.”

       The remaining portion of the brief discussing this issue identifies numerous

alleged errors of the trial court. For example, Lewis asserts that she was indicted

only to “cover up the extreme malpractice” of Quellhorst, whom she claims

ambushed her. She states that her conviction should be reversed because it was

based on false testimony and because the prosecution tampered with the video

evidence admitted at trial. She claims that the court erred during voir dire when

explaining the offense of resisting arrest. Finally, she contends that the court erred

when it declined to rule on her motion to suppress and motion for new trial.

       Lewis’s third issue is multifarious because it embraces more than one

specific ground for reversal. See Stults v. State, 23 S.W.3d 198, 205 (Tex. App.—

Houston [14th Dist.] 2000, pet. ref’d). We may address a multifarious issue that is

sufficiently developed in the brief, Foster v. State, 101 S.W.3d 490, 499 (Tex.

App.—Houston [1st Dist.] 2002, no pet.), but that is not the situation here. An

appellant’s brief must contain “a clear and concise argument for the contentions



                                          8
made, with appropriate citations to authorities and to the record.” TEX. R. APP. P.

38.1(i). An issue that is conclusory and cites no authority presents nothing for

appellate review. See Rhoades v. State, 934 S.W.2d 113, 119 (Tex. Crim. App.

1996).

      Lewis’s third issue merely states various alleged errors of the trial court. She

does not offer any legal authorities to support her assertions. Nor does she make

any argument as to why any of her complaints rise to the level of a due-process

violation that justifies reversal. Accordingly, we hold that Lewis’s third issue is

inadequately briefed and therefore waived. See TEX. R. APP. P. 38.1(i).

                                    Conclusion

      We affirm the trial court’s judgment.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           9